 PIONEER LUMBER TREATING CO.487Washington or its successor, Inland-Empire Chapter of the Associated GeneralContractors of America agree that they will pay a sum equivalent to the initia-tion fees and dues this Union would have received for each employee notincluded in the bargaining unit in the event said employer-members subcon-tract bricklaying or masonry work to another employer who is not party tothe contract.WE WILL, upon request, bargain collectively with the employer-members oftheEasternWashington Builders Chapter of the Associated General Con-tractors of America, Spokane,Washington, or its successor, Inland EmpireChapter of the Associated General Contractois of America, so long as saidemployer-members are primarily engaged in the building and constructionindustry and this Union continues to have building and construction employeesas members, in the appropriate unit named below, with respect to wages, hours,and other terms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement, without requiringsaid employer-members, as a condition precedent to entering into a contract, toagree that this Union be paid a sum equivalent to the initiation fees and duesitwould receive for each employee not included in the bargaining unit in theevent such employer-members subcontract bricklaying or masonry work toother employers not parties to the contract.The bargaining unit is:All bricklayers, stone masons and marble masons (outside), blocklayers,marble masons (inside), cleaners, caulkers and pointers, and apprentices,employed by the employer-members of the Eastern Washington BuildersChapter of the Associated General Contractors of America, Spokane,Washington, or its successor, Inland Empire Chapter of the AssociatedGeneral Contractois of America, but excluding superintendents, assistantsuperintendents, general foremen, master mechanics, civil engineers, time-keepers,messenger guards, confidential employees, clerks or other officeemployees, and supervisors as defined in the Act.BRICKLAYERS & MASONS INTERNATIONAL UNION LOCAL No. 3,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)FRANK S. LLEWELLYN,Secretary.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-4583.Pioneer Lumber Treating Co., Inc.andLocal 174, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent.Case 19-CA-3091.Decem-ber 30, 1966DECISION AND ORDEROn October 5, 1966, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take162 NLRB No. 61. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Board has delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Jenkins, andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before TrialExaminer David Karasick in Seattle, Wash-ington, on June 7 and 8, 1966. The complaint I alleges that Pioneer Lumber Treat-ing Co.,Inc., hereincalled theRespondent,had engaged in unfair labor practiceswithin themeaning of Section 8(a) (1) and(3) of the Act.Upon the entire record2 in the case, including briefs 3 filed byeach of the parties,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THERESPONDENTThe Respondent, a Washingtoncorporation with its principal office located inSeattle,Washington,is engaged in the processing and sale at wholesale of lumberand plywood.During its last fiscal or calendar year,the Respondent sold productsvalued in excess of$50,000.All of theRespondent's annual sales were to variouscontractors engagedin heavy andhighway construction. The contractors to whomsuch sales were made were membersof AssociatedGeneral Contractors of America,Inc., SeattleNorthwest Chapter, allof whom annually purchased goods and servicesdirectly frompoints outsidethe StateofWashington of a value exceeding$50,000.I find, as the complaint alleges and the Respondent concedes, that the Respondentis,and has been at all times material herein, an employer within the meaning ofSection2(2) and (7) of the Act.1Complaint was Issued on March 7,1966,following the filing of a charge on January 5,1966, by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,Independent,herein called the Teamsters.2 Following the hearing,the General Counsel filed a motion to correct the transcriptand the Respondent filed an answer thereto, objecting to certain of the proposed correc-tions.None of the suggested corrections changes the meaning of the transcript in anysignificant way. Each has been examined and conforms to my recollection of the testimonyor to the notes which I had taken at the time. Accordingly,the objections set forth inthe aforesaid answer are overruled and the motion to correct the transcript is granted.3Apparently a substitution of counsel for the Respondent took place following thehearing since the brief on behalf of the Respondent and its answer to the General Coun-sel'smotion to correct the transcript were filed by Erik Froberg, an attorney,of Seattle,Washington. PIONEER LUMBER TREATING CO.H. THE LABOR ORGANIZATION INVOLVED489The Teamsters is a labor organization within the meaning of Section 2(5) ofthe Act.M. THE UNFAIR LABOR PRACTICES ALLEGEDA. The issuesThe primary issues in this case are whether the Respondent violated the Act by:(1) threatening to lay off employees if the Teamsters should win a representationelection to be conducted by the Board; (2) interrogating an employee as to howhe would vote; (3) threatening to bring in another union for the purpose ofdestroying the majority status of the Teamsters,4 and (4) discharging Lester J.Parker.B. The factsLester J. Parker first worked for the Respondent as a yardman for a periodof 2 years commencing in 1962. After he had been off for a period of a year, theRespondent offered him a job again and Parker returned to work as a truckdriverin August 1965. Legg, the Respondent's president, knew that Parkerwas a memberof the Teamsters at the time he was rehired .5Shortly after he had returned to work for the Respondent, Parker, as well asGordon Nasby and John McKevitt, other employees of the Respondent, felt thatthere was need for a union and discussed the matter among themselves. In theeveningofOctober 25,6 Nasby and William Legg, Sr.,7 an employee of theRespondent and the father of the Respondent's president, went to the Teamstersoffice where each signed a card authorizing that Union to represent him.At about this same time, McKevitt told Legg that he wanted to leave becausehe had worked for the Respondent for nearly a year and would lose the health andwelfare benefits to which he would be entitled as a member of the Teamsters unlessthe Respondent had a contract with that Union. On an undisclosed date shortlybefore October 26, Legg called the Teamsters and asked if the Respondent couldsign a contract with that Union. On October 26, the Teamsters filed a petition withthe Board, requesting that an election be held among the Respondent's employees.A hearing on that petition was held on November 17.Following the time that Legg had called the Teamsters and offered to enter intoa contract with that Union and before the hearing of the representation case washeld on November 17, the Teamsters offered to sign a contract with the Respondentcovering all of the employees. Legg objected, however, on the grounds that someof his employees wanted to belong to another union and also because employeesat a numberof theRespondent's competitors were representedby twoseparateunions.8In this same period of time, Doug Whitley and Grant Poindexter, two of theemployees who worked in the Respondent's yard, told Legg that representatives ofthe Lumber Workers had spoken to them about joining that labor organization.Thereafter a representative of the Lumber Workers spoke to Legg and the lattermet with him together with employees Whitley and Poindexter at a local restaurantone morning where that union representative explained the benefits his organizationhad to offer.4 Although this incident was not alleged in the complaint as a violation of the Act em-ployee John McKevitt's undenied testimony as to its occurrence was received withoutobjection and all parties were afforded full opportunity to litigate the issue.6Legg himself is a member of the Teamsters6 All dates hereafter refer to 1965 unless otherwise indicated.7 The Respondent's president and his father both are known as William Legg. Thelatter has been referred to as "senior" to distinguish him from his son who is referredto herein as Legg.s Legg in his testimony referred to the fact that he regarded the Lumber and SawmillWorkers Union, herein called the Lumber Workers, as the proper bargaining representa-tive for the yard employees of the Respondent and the Teamsters as the appropriaterepresentative for the truckdrivers Legg further testified that he felt that he would beput at a disadvantage if the Teamsters represented both his yard employees and histruckdrivers because he had been informed that the Teamsters would not be able tofurnish him employees capable of operating equipment in the Repondent's yard. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 27 or 28, Nasby told Legg that he had joined the Teamsters andLegg replied that he was sorry that Nasby had not come and talked to him beforehe had joined.9On or about November 10, Legg called together all of the employees 10 and toldthem that he planned to build a lumber treating plant at Juanita and spoke to themabout the advisability of having the Lumber Workers represent the yardmen andthe Teamsters represent the truckdrivers. At this meeting, Parker stated that theRespondent's plans, insofar as Juanita was concerned, had not yet materialized. Inaddition, he expressed his preference for the Teamsters and stated that he did notlike the Lumber Workers and that the Teamsters should represent the employeessince they all drove some sort of vehicle, whether forklift or lumber truck.On November 17, a hearing was held in the representation case, based upon thepetitionwhich had been filed by the Teamsters. The Lumber Workers intervenedat that hearing and sought a unit limited to the employees of the Respondent's yardwhile the Teamsters sought a unit of both yard employees and truckdrivers. Leggtook the position that he would prefer separate units for the yardmen and for thetruckdrivers. On November 29, theRegional Director issued a Decision and Direc-tion of Election, holding that an overall unit of both yardmen and truckdrivers wasappropriate. An election in such a unit was scheduled to be held on December 23.Shortly before Thanksgiving, Legg told employee John McKevitt that he wouldrather see the employees represented by two unions and if the Teamsters did winthe election that Legg at his discretion could lay off the men that he did not actu-ally need.During the period preceding the election, Legg also stated to McKevitt that theTeamsters at that time had a majority because employee Gordon Nasby had signedup with that Union but thatLeggwould rather have Nasby in the Lumber Workers.On one occasion during this period, McKevitt was told by Legg that the lattercould bring in the Lumber Workers and "overcast" the majority of the Teamsters."In addition, between November 29, when the Decision and Direction of Electionissued, and December 22, when Parker was discharged,Legg questioned Parker asto how he was going to vote.On December 6, while driving one of Respondent's trucks, Parker was involvedin an accident in which he struck the back of an automobile in which four womenwere riding. Parker testified without contradiction that the accident occurred whenhe was changing lanes to make a right turn on a wet road; that he had to stopsuddenly and that his truck slid into the back of the car ahead of him; that he gotout of his truck and inspected the back of the car which he had struck but couldnot see any damage; that he returned to the cab of his truck for a piece of paperon which he could write the address and phone number of the driver of the othervehicle; that while he was so engaged, the other driver alighted, inspected the backof the car which had been struck and, although Parker called to her that he wouldjoin her in a moment, returned to her own car and drove away; that Parker didnot get the number of the woman'sdriving license or any other information andtherefore did not consider that he had anything to report.Two days later, on December 8, Legg first learned of the accident when hereceived a call from the insurance company representing the other driver statingthat the four women in the car which had been struck claimed to have been injured.On the day that the insurance agent called him, Legg spoke to Parker about thematter and Parker explained that he had not reported the accident because it didnot appear to be serious enough to warrant it.On December 10, Parker was involved in another accident in Everett, a citylocated some 28 miles from Seattle. On that occasion, the trailer, which was more6The foregoing findings are based upon the testimony of Nasby,which Leggin effectdenied when he testified that he first learned on November 17 the names of the employeeswho had designated the Teamsters to represent themI credit Nasby,both because theconversation he recounted seems probable in view of Legg's admitted opposition to repre-sentation of the employees in a single unit by the Teamsters and because Nasby,who wasstillworking for the Respondent at the time of the hearing,impressed me favorably as awitnessLegg on theother hand,appeared to be constantly aware of the effect his testi-mony might have upon the Respondent's position and his testimony itself was frequentlyevasive and contradictorytoThe Respondent on this date employed the following five persons.Lester ParkerGordon Nasby,John McKevitt,Grant Poindexter,and Doug Whitley Legg, Senior, ap-parently was no longer employed at this time"The foregoing findings are based upon the uncontradicted testimony of McDevitt PIONEER LUMBER TREATING CO.491lightly loaded than the truck, swung out of line as Parker brought the vehicle toa stop and the rear of the trailer struck a parked car. On the same day the acci-dent happened, Parker called Legg in Seattle and told him what had occurred.Later the same day, when Parker had returned to Seattle, he spoke to Legg aboutthe accident and admitted that it might have been avoided if he had bled the airout of the trailer braking system but that he had failed to do so because he didnot know that this was necessary at the time. Legg testified that he told Parker onthis occasion that he would have to be more careful on the truck and would "haveto pay a lot more mind to what he was doing or we wasgoingto have to take'him off it."On December 20, Jack L. Arnold, herein called Arnold, the Respondent's insur-ance broker, sent a letter to Legg in which Arnold stated that the company whichcarried Legg's insurance had sent him a memorandum on October 14 in which itsaid that since September 1960 the Respondent had incurred 18 losses, of which9 represented property damage,7 comprehensive,and 2 collision,and asked forsuggestions as to what steps might be taken to reduce the frequency of loss whichhad been experienced.Arnold's letter went on to state that the insurance company'smemorandum had been called to Legg's attention by telephone and by memorandumand that five of the nine property-damage claims had occurred during the pastyear.12The letter then referred to the two accidents in which Parker had beeninvolved;suggested that the Respondent institute close equipment checks, safety,education,and a closer screening of drivers;and stated that Parker's failure toreport the accident which occurred on December 6 was, in Arnold's opinion,grounds for dismissal. The letter concluded with a request that Legg advise Arnoldin writing what steps Legg was taking to reduce the Respondent's loss frequencyand stated that even then Arnold had no assurance that the insurance companywould not ask for cancellation of the Respondent's policy.13Legg testified that he could not recall whether he had received Arnold's letter onthe day it was written or on the following day.On December 22, the day before the scheduled election, Parker, at Legg's direc-tion,sat in Legg'soffice the entire day from 8 a.m. until approximately 9 p.m.,with the exception of the time the two men went to lunch at a restaurant acrossthe street from the office and an additional period of approximately 4 hours in theafternoon when Parker drove to Everett, Washington, and returned. Legg testifiedthat he was waiting to hear whether the insurance company was going to cancelhis policy and that he directed Parker not to drive that day "until he came up withsome kind of a reasonable explanation for the occurrences he had in accidents."According to Legg, he told Parker to "come on in the office and see if you cansitdown and think about why you have had some of these accidents."During the morning, according to the credited testimony of Parker, betweenfrequent interruptions while Legg spoke on the telephone and otherwise conductedthe Respondent's business, the two men discussed the accidents in which Parkerhad been involved on December 6 and 10, a citation issued to Parker by the Statehighway patrol on December 6 for an overload of lumber which Parker maintainedshould be paid by the Respondent but which Legg refused to pay, and the questionof the union election. With respect to the latter subject Legg again referred to hisplans to build a lumber treating plant at Juanita and tried to convince Parker thatthe Respondent needed the Lumber Workers, while Parker continued to express apreference for the Teamsters.12Arnold's letter stated that the five property-damage claims in question indicateddriver error None of these claims, however, were attributable to the Respondent's drivers.Legg testified that his wife was ins oived in one of the five accidents in question , one wasincurred by an office employee of the Respondent, two others involved an employee otherthan a driver , and the last occurred when an individual who was not an employee of theRespondent was transporting a racing boat which belonged to Legg with one of the Re-spondent's vehicles and was involved in an accident in MontanaThe parties stipulated that through April 9, 1966, the insurance comnany had is,ncdthree settlement drafts in the total sum of $1,879 40 to three of the parties who wereinvolved in the accident of December (i and that one bodily injury claim was still out-standing. Two of the three drafts were dated in February 1966 and one in April 1966.The parties also stipulated that the insurance carrier had made payments of $195 80and $224 02 to claimants for property damage which had occurred as a result of theaccident on December 10 The record does not show the date or dates upon which thesepayments were made. Presumably, however, they were made after December 22. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Legg and Parker were having their lunch,employee Grant Poindexter joinedthem and the discussion regarding the two unions continued.Legg drew a diagramconsisting of two rectangles on the left side of the page, which he indicated repre-sented Grant Poindexter and Doug Whitley as supporters of the Lumber Workers,and three rectangles on the right side of the page, which he indicated representedJohn McKevitt,Gordon Nasby,and Lester Parker as Teamsters supporters. Leggstated that since the Teamsters thus had a majority, the Respondent would havea Teamsters'contract and further stated that he would not be able to get men fromthe Teamsters to run a planer and other mill equipment for a treating plant. Hethen erased the rectangle representing Parker and placed it in the middle of thepage, saying that, if Parker did not vote for either union, both sides would then winsince each side would get the union it wanted and the Respondent would get thetype of men it needed,whereas the other way no one would be happy and theywould have to go through the whole thing again.Legg concluded by addressing thequery to Parker,"Now you wouldn'twant to do that,would you?" Parker, how-ever, continued to express his disagreement.After lunch was concluded,Parkerand Legg returned to Legg's office and continued their discussion relating to thetwo accidents in which Parker had been involved,the overload citation,and theunion election.14After they had finished lunch, Legg and Parker returned to Legg's office wherethey continued discussing the same matters they had talked about during the morn-ing.About 3 p.m. Legg sent Parker to Everett 15 to pick up a load of lumber.On that occasion,Parker drove the Respondent'snewest tandem-axle truck.16While Parker was gone, Legg received a telephone call from a representative ofthe insurance company, stating that he was going to recommend cancellation oftheRespondent's insurance.Parker returned to the Respondent'syard at 6 or 714Legg denied thatduringthe lunch hour or at any othertime on December 22 heever drew a diagram as described by Parker,although he admitted havingsaid that after-noon that"ifwe had a tie vote,itwould probablybe best that we sign with both unionsand they would both be happy and we would go on aboutour way." He later admitted,however,that he had drawna.diagramsimilar to the one describedby Parkerin his testi-mony,but testifiedthat thisoccurred 2 or 3 days before at a time whenGordon \ashyand Parker were present.Legg admitted that on this occasionhe had stated that "if youhave two on one side and two onthe other withno vote in the middle,maybe they willboth want to bargainwithus and for once we will have both unionsand they will bothbe happy." Poindexter appeared as a witness on behalf of the Respondentbut was notquestioned about what had occurred at lunch on December 22. He admitted,however, thatwhat was discussedin Legg'sofficethatevening"was basically said in sucha way thatPioneer Company and its employees could all benefit by two unions." In regard to whatoccurred on December 22, as well as in other respects,I findLegg's testimony to be con-tradictory and confusing.Despite the fact that he testifiedthathe hadinstructed Parkerto sit in his office duringthatmorning for the purpose of arrivingat it reasonable ex-planation for the accidents,Legg furthertestified that during the courseof the morninghe and Parker discussed other matters relatingto thebusiness but did notactually talktoo much about Parker's driving record although on occasion Legg wouldinterject thatParker "ought to be thinking about some kind of reasonfor havingas many accidents aswhat he had."Legg alsotestifiedthathis conversationwith Parkerthat morning wasfrequently interrupted and that they"probably talked more at lunch time than we didprior to that."Later,however,he testified that he did not recallwhat they talked aboutwhile having lunch"other than we weretalking about business matters, I mean Grant[Poindexter]and Iwere talkingaboutlumber." As between Legg'sversion of whatoccurred on December22 and that of Parker,I regard the testimony of the latter asmore accurate and reliable and I findthat Leggdid draw the diagram as Parker describedboth at the time the men werehavinglunch and laterthatevening and that Legg didmake the statementsattributedto him by Parker in the latter's testimony,as above setforth.16As notedabove,Everett is approximately 28 miles from Seattle.16When askedwhy he hadsent.Parker outwith aload at this time when he had toldhim at8 o'clock thatmorning that he wasnot goingto permit him to drive,Legg testifiedthat he had been expecting to hear from the insurance companyduringthe course of theday whether or not it would continue the Respondent's insurance and Legg thought thatby this time"if the insurancecompanywas really going to pull our insurance from us,they surely would have called us before." PIONEER LUMBERTREATING CO.493p.m.While on this trip, he received a citation from the State highway patrol forcarrying an excessive load of lumber and upon his return he and Legg discussedthe matter.17Following this,Grant Poindexter entered the office and the discussion turned tothe union election.Legg again drew a diagram similar to the one he had drawn atlunch that day and indicated that he wanted Parker to vote for neither union sothat the votes would be equally divided between the Teamsters and the LumberWorkers. Parker again stated,however,that he would vote for the Teamsters.The discussion then turned again to the overload tickets which Parker hadreceived.Both Legg and Pointexter told Parker that they had told him on manyoccasions previously not to haul overloads.Parker grew angry because both Leggand Poindexter had specifically told him on prior occasions to carry lumber inamounts exceeding legal limits. At this point Legg stated,"Lester J.Parker, youare now terminated from Pioneer Lumber Company."Parker thereupon left. Afterhe had arrived home,he received a telephone call from Western Union transmittinga telegram sentby theRespondent in which it notified Parker that he had beenterminated.lsC. Concluding findingsThe General Counsel and the Charging Party contend that Parker'sdischargewas discriminatorily motivated while the Respondent contends that he was termi-nated for cause. At the opening of the hearing, the Respondent contended that oneof the reasons that Parker had been discharged was because on various occasionshe had overloaded his truck.Legg, who was solely responsible for the decision toterminate Parker, testified,however, that Parker was discharged because"the insur-ance company was going to pull our insurance due to the fact that he hadn'treported an accident"and that Parker's termination"wasn'tdue to any overloador any other factor."19Thus, the Respondent contends that Parker was terminatedas a result of the threatened cancellation of the Respondent's insurance policywhichoccurred following the two accidents in which Parker was involved onDecember 6 and 10.Parker was not responsible for any of the 18 losses referred to by the insurancecompany in its memorandum to Arnold of October 14. All of these losses had beenincurred by other persons.And although his two accidents in December had notprecipitated the insurance company's threat to cancel the Respondent'spolicy,20it is nonetheless true that their occurrence,and his failure to report the earlier one,complicated the problem and increased the likelihood of cancellation.There can be17Legg admitted that a permit authorizing the amount of lumber Parker had carriedon the Everett trip previously had been secured by the Respondent but that Legg himselfhad been at fault in not placing the permit in the truck18Legg denied that he had orally stated to Parker while the latter was in his office thathe was discharged Poindexter,though he appeared as a witness on behalf of the Respond-ent was not questioned with regard to this matter In addition,Legg in effect deniedParker's testimony that he had specifically asked Parkerto carrylumber in excess oflegal limits.Parker had testified that on one occasion he had carried an overload of lum-ber from the Solie Construction Company. Legg denied that the load on that occasionwas an excessive amount. Poindexter,who during this period togetherwith Leggregularlyinstructed and dispatched Parker and other drivers in their duties,in substance cor-roborated Parker's testimony and admitted that the load in question exceededlegal limitsby from 3 to 5 thousand pounds and further admitted that on the occasion in question hehad instructed Parker to haul the amount in question and had assured him that the Re-spondent would be responsible for any fine should Parker receive a citation.On the basisof the foregoing evidence and on the record as a whole,I do not credit the denials ofLegg and find that the latter had instructed Parker on various occasions to haul overloadsof lumber in the manner testified to by Parker and did tell Parker on the evening ofDecember 22 that he was discharged in accordance with the latter's testimony,as aboveset forth.li The conclusion set forth hereafter with respect to the termination of Parker wouldremain unaltered even if overloading were considered as one,among other,asserted fac-tors in thedischargefor I do not believethat theavidence supports the Respondent'sposition in that regard20On November 4, the insurance company sent a memorandum to Arnold in which it statedthat it had received no reply to its earlier memorandum of October 14 and that it could notcontinue coverage of the Respondent unless a solution to the problem was found. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDno doubt that this was a matter of serious concern to the Respondent and that itwould be justified if it discharged Parker for that reason, without regard to whetheror not Parker was at fault in either accident or was warranted in his belief thatunder the circumstances he need not have reported the first of these accidents. Theonly issue of concern here is the Respondent's motivation in discharging Parker.If it discharged him because of the accidents in which he had been involved, oreven if it discharged him with the knowledge that he had not been responsible foreither of those accidents but in the belief that this would forestall cancellation ofits insurance policy, the Respondent's action would be justified.A number of considerations point to a contrary conclusion, however. Legg didnot tell Parker on December 22 that the latter's continued employment dependedin any way upon what position the insurance company might take regarding theRespondent's insurance policy. And indeed, the implication that the insurance com-pany was demanding Parker's discharge is not borne out by the evidence. Nor isthere any evidence that the Respondent's insurance policy actually was canceledIt is true that the Respondent's insurancebroker, in his letter of December 20,expressed his opinion that Parker's failure to report the accident of December 6was grounds for dismissal.21 But the insurance company, not the broker, was theone todecide whether the policy should be canceled. And though the broker mayhave so expressed himself, thereisnoevidence that the insurance company tooksuch a position or that it considered the discharge of Parker as a solution to theproblem.Legg himself did not regard this to be the position of theinsurancecompany,for by his own admission he had instituted safety meetings and secured some newequipment as a means of meeting the insurance company's criticismin anattemptto forestall cancellation of his policy. If Legg believed that the termination ofParker would provide the answer to the continuation of his insurance, he failed toexplain why he did not remove Parker from the payroll when the second accidentoccurred on December 10 since prior to that date he had been informed that theinsurance company was contemplating cancellation. Instead, however, he waiteduntil the day before the election and took such action only after he had attempted,but failed, to convince Parker not to vote for the Teamsters.Nor does the record support the view that, regardless of the position taken bythe insurance company, Legg himself considered the two accidents in which Parkerhad been involved and his failure to report the earlier one as sufficiently serious towarrant his discharge. At the time of the second accident, Legg knew of the threat-ened cancellation of his insurance policy for he testified that prior to that time hehad been told by Arnold that the insurance company was contemplating suchaction.Yet, when Parker informed him of the accident on the day that it occurred,Legg merely admonished Parker to be more careful, stating that otherwise he wouldhave to remove him from driving the truck.In addition to the foregoing considerations, I cannot believe that if Legg dis-charged Parker because of the threatened cancellation of his insurance or becauseof the two accidents in which Parker was involved, or for both those reasons,that he would have sent Parker to pick up a load of lumber from Everett on theafternoon of December 22, after having told him earlier that day that he did notwant him to drive again until Parker was able to furnish a reasonable explanationfor the accidents in which he had been involved. Legg knew no more about thereasons for the two accidents when he dispatched Parker to Everett at 2:30 or 3that afternoon than he had known at 8 o'clock thatmorningwhen he had firstdirected Parker to sit in his office. Moreover, I find unconvincing Legg's explana-tion that he dispatched Parker to Everett that afternoon because of Legg's beliefthat if theinsurancecompanywas goingto cancel the insurance it would havecalled him before that time. If, as Legg testified, he was expecting a telephone callfrom the insurance company that day, he failed to explain why he should haveexpected the call to have been received by him that hour of the afternoon ratherthan later in the day.Finally, if as Legg testified, he had decided to discharge Parker when he receivedthe telephone call from theinsurancecompany on the afternoon of December 22while Parker was driving to Everett, I cannot understand why he did not take suchaction at once when Parker returned from Everett that evening.Instead,however,21Legg expressly disclaimed any intimation that he had solicited the letter which he hadreceived from his insurance broker on December 20. Speculation alone would support suchan inference. There is no reliable evidence on which such a conclusion could be reached andon this record the letter must be regarded as bona fide PIONEER LUMBER TREATING CO. -495he did not discharge Parker until he had again attempted, and failed, to convincehim to vote for neither union at the election scheduled for the following day. IfLegg had already decided to discharge Parker by that time, his discussion regard-ing the union election and the manner in which Parker would vote would havebeen meaningless. Yet the evidence shows it was only after Parker had returnedfrom Everett and had again indicated that he adhered to his original position andwould vote for the Teamsters on the following day that Leg told him that he wasdischarged and followed his statement with a telegram sent to Parker's home. Andneither in his oral declaration nor subsequent telegram did Legg state that Parkerwas terminated because of the accidents or the possibility that his insurance wouldbe canceled. Upon these facts, I cannot believe that the accidents in which Parkerhad been involved or the threatened cancellation of the Respondent's insurancepolicy, separately or together, constituted the real motivation for Parker's discharge.Instead, I am convinced, and find, that these reasons asserted by the Respondentwere but pretexts which Legg utilized to conceal his true motive in removing Parkerfrom employment.The evidence shows that Legg was opposed to having the Teamsters representthe Respondent's truckdrivers and yard employeesin a single unitbecause he feltthat this would place him at a competitive disadvantage and that he was desirousof achieving a tie vote in the election scheduled for the following day; that he knewthat three of the employees, including Parker, would vote for the Teamsters andtwo would vote for the Lumber Workers; that Legg attempted to convince Parkerto vote for neither union so that the vote would result in a tie; that Parker ada-mantly refused and told Legg that he intended to vote for the Teamsters; and thatLegg decided to discharge Parker because of this and only after he had failed toconvince Parker that he should cast a neutral vote. By thus discharging Parker, theRespondent violated Section 8(a)(3) and (1) of the Act.22 Although the Respond-ent would have been justified if it had terminated Parker because of the accidentsin question or because of the threatened cancellation of its insurance,the fact isthat it did not do so. The existence of justifiable ground for discharge affords theRespondent no defense since it was not the "moving cause." 23In addition, I find that the Respondent violated Section 8(a)(1) of the Act byLegg's statement to employee John McKevitt shortly before Thanksgiving that Leggwould rather see the employees represented by two unions, and that if the Team-sters did win the election, Legg could lay off the men that he did not need,24 andby his further statement to McKevitt that he could bring in the Lumber Workersand "overcast" the majority of the Teamsters.25 I also find that Legg's questioningof Parker between November 29, the date the Decision and Direction of Electionwas issued, and December 22, the date Parker was discharged, as to how Parkerwas going to vote also violated Section 8(a)(1) of the Act. I cannot agree withthe Respondent'scontention that,even if such interrogation occurred, it did notconstitute a violation of the Act for this conduct on the part of Legg occurred ina context of other unfair labor practices and therefore cannot be regarded as anisolated event or interrogation which might under other circumstances be regardedas warranted. Cf.Blue Flash Express, Inc.,109 NLRB 591. In arriving at the fore-going conclusions,Ihave not relied upon the testimony of Parker that, in May1963, Legg stated that he would never sign a Teamsters contract and would closethe door first,since I regard such evidence in the circumstances of this case as tooremote in time.IV.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, 1will recommend that it cease anddesisttherefrom and take certain affirmativeaction designed to effectuate the policies of the Act.22 Cf.N.L R.B. v. Stafford Trucking, Inc.,359 F.2d 829 (C.A. 7).23NLRB v. Texas Independent Oil Company, Inc,232 F.2d 447 (CA 9)24McKevitt's testimony at this point was that Legg had said, "that he would rather seetwo unions in there and that he could, if the Teamsters did win the election at his dis-cretion he would lay off the men that he didn't actually need " I have construed this testi-mony in a light most favorable to the Respondent and have found that Legg in effect saidthat he could, rather than would, effectuate such layoffs. Despite Legg's statements thathe would rather see the employees represented by two unions,his efforts were directed to-ward securing a tie vote which would effectively neutralize both labor organizations in-volved and forestall representation of the employees by either union.25 See footnote 4,supra. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel and the Charging Party contend that the Respondent shouldoffer reinstatement to Parker either as a truckdriver or as a yardman, the latterjob being the one be held at the time of his original employment. As above setforth, I have found that Parker was not discharged because of the accidents inwhich he was involved or because the insurance company threatened to cancel theRespondent's policy, that the reasons so advanced by the Respondent were but pre-texts and that the real reason for Parker's termination was his expressed insistenceupon voting for the Teamsters in the election scheduled for the following day.Undersuch circumstances,I cannot regard reinstatement of Parker to a job otherthan the one he held at the time the discrimination occurred as an adequate meansof remedying the unfair labor practices here found. I could adopt the suggestionproffered by the General Counsel and the Charging Party only if I were to considerthat the accidents in which Parker was involved and the threatened cancellation oftheRespondent's insurancepolicy played a part in histermination,or that rein-statementto his job as a truckdriver would infringe upon the exercise of theRespondent'sbusinessjudgment. Under the circumstancespresentin this case, Icannot soconsider the matter for I am convinced by the evidence that these werenot factors which entered into the Respondent's decision to discharge Parker. Theywere matters which were known to the Respondent before Parker was dischargedand sinceitdid not thenconsiderthem sufficient, they may not be considered nowas a justification for depriving Parker of his right to be reinstated to the job fromwhich he was wrongfully removed. Accordingly, I shall recommend that theRespondentoffer Lester J. Parker immediate and full reinstatement to his formeror substantially equivalent position of employment, without prejudice to his senior-ity and other rights and privileges, and make him whole for any loss of pay sufferedbecause of the discriminationagainsthim, by payment to him of a sum of moneyequal to that which he would have been paid by the Respondent from the date ofthe discharge to the date of the Respondent's offer of reinstatement, less his netearnings,ifany, during the said period. The loss of pay under the order recom-mended shall be computed in the manner set forth in F.W. Woolwoith Company,90 NLRB 289, andIsis Plumbing & Heating Co,138 NLRB 716.As the unfair laborpracticesof theRespondent found herein goes tothe heartof the Act, it will berecommendedthat theRespondent cease and desist frominfringingin anymanner uponthe rightsguaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.TheTeamsters is a labor organization within the meaning of Section 2(5)of the Act.3.By threatening to bring in one union for the purpose of destroying the major-ity status of another labor organization;by threateningemployees that voting fora union of their preference might lead to loss of employment;and by unlawfullyinterrogating employees as to how they intend to vote at a Board election, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discharging Lester J. Parker because he refused to refrain from voting forthe union of his choice,Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7')of the Act.Upon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding,there is issued the following:RECOMMENDED ORDERPioneer Lumber Treating Co., Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening to bring in one union for the purpose of destroying the majoritystatus of another labor organization.(b) Threatening employees that voting for a union of their choice might lead toloss of employment. PIONEERLUMBER TREATING CO.497(c)Unlawfullyinterrogatingemployees as to how theyintend to vote at a unionelection.(d)Discouragingmembershipin the Teamsters,or any other labororganizationby unlawfullydiscriminating against any of its employees in regard to their hireor tenureof employment, or anyterm or condition of employment.2.Takethe following affirmative action:(a)Offer Lester J. Parkerimmediate and full reinstatement to his former orsubstantially equivalent position of employment,and make him whole for any lossof pay he mayhavesuffered byreason of the Respondent'sdiscrimination againsthim in the mannerset forthin the section aboveentitled "TheRemedy."(b)Notify Lester J. Parker ifhe is presently serving in theArmed Forces oftheUnitedStates of his right to full reinstatement upon application in accordancewith the Selective ServiceAct and the Universal MilitaryTraining and Service Act,as amended,after dischargefrom the ArmedForces.(c)Preserve and make available to the Board or its agents on request, for exam-ination and copying,allpayroll records,social security records,timecards, per-sonnel records and reports,and all other records necessary to analyze the amountof backpaydue and therightof reinstatement under the terms of this Recom-mended Order.(d) Post in conspicuous places, including all places where notices to employeesare customarily posted,at the Respondent's place of business in Seattle, Washing-ton, copies of the attached notice 26 marked"Appendix."27Copies of said noticeto be furnished by the Regional Director for Region 19 of the National LaborRelations Board,after being duly signed by the Respondent,shall be posted by itimmediately upon receiptthereofand maintainedby it for aperiod of 60 consecu-tive days thereafter.Reasonable steps shallbe taken bythe Respondent to ensurethat such notice is not altered, defaced,or coveredby any othermaterial.(e)Notifythe Regional Director for Region 19, in writing,within 20 days fromthe receipt of this Decision,what steps the Respondent has takento complyherewith.2620 Since notices are customarily framed in the language of the statute and because oftheir technical nature are often difficult for employees to understand,I am recommendingthat the notice in this case embody the simplified form which appears in the Appendix.a+ In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of a TrialExaminer"in the notice.In the further event that the Board'sOrder is enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words"a Decisionand Order."If this Recommended Order is adopted by the Board,this provision shall be modifiedto read : "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL reinstate Lester J.Parker to his job as truckdriver and pay himfor all back wages lost as a result of his discharge on December 22, 1965.WE WILL NOT threaten to bring in one union for the purpose of destroyingthe majority of another labor organization.WE WILL NOT threaten employees that voting for a union of their choicemight lead to loss of employment.WE WILL NOT unlawfully question employees as to how they intend to voteat a union election.WE WILL NOT unlawfully discharge or unlawfully discriminate againstemployees,or interfere with them in any way,because of their union activity.264-047-67-vol.162-33 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll our employees are free to join and support,or refrain from joining or sup-porting, any union except that the right not to join a union may be affected by avalid contract requiring membership in a union as a condition of employment.PIONEER LUMBER TREATING Co., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmedForces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 327Logan Building,500 Union Street, Seattle,Washington 98101,Telephone 583-4583.K-Mart,a Division of S. S. Kresge Company; Gallenkamp StoresCo.;Mercury Distributing Company; Acme Quality Paints;F & G Merchandising;Hollywood Hat Co.; and Besco Enter-prises, Inc.andRetail Clerks Union Local#770,Retail ClerksInternational Association,AFL-CIO.Case ?1-CA-6937.De-cember 30, 1966DECISION AND ORDEROn June 17, 1966, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, exceptions and supporting briefs werefiled by the Respondent K-Mart, a Division of S. S. Kresge Com-pany (hereinafter called K-Mart) ; by the Respondents GallenkampStores Co., Mercury Distributing Company, Acme Quality Paints,and F & G Merchandising; and by the Respondent HollywoodHat Co.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its pow-ers in connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning andZagoria].The Board has 'reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supporting briefs, and theentire record in this case,and hereby adopts the findings, conclusions,162 NLRB No. 41.